UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2012. or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51338 PARKE BANCORP, INC. (Exact name of registrant as specified in its charter) New Jersey 65-1241959 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 601 Delsea Drive, Washington Township, New Jersey (Address of principal executive offices) (Zip Code) 856-256-2500 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer”, “accelerated filer", and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of May 15, 2012, there were issued and outstanding 4,886,178 shares of the registrant's common stock. PARKE BANCORP, INC. FORM 10-Q FOR THE QUARTER ENDEDSEPTEMBER 30, 2011 INDEX Page Part I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 40 Item 3. Quantitative and Qualitative Disclosures About Market Risk 50 Item 4. Controls and Procedures 50 Part II OTHER INFORMATION Item 1. Legal Proceedings 50 Item 1A. Risk Factors 50 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3. Defaults Upon Senior Securities 50 Item 4. Mine Safety Disclosures 51 Item 5. Other Information 51 Item 6. Exhibits 51 SIGNATURES EXHIBITS and CERTIFICATIONS PART I. FINANCIAL INFORMATION Item 1. Financial Statements Parke Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets (unaudited) (in thousands except share and per share data) March 31, December 31, Assets Cash and due from financial institutions $ $ Federal funds sold and cash equivalents Cash and cash equivalents Investment securities available for sale, at fair value Investment securities held to maturity (fair value of$2,100at March 31, 2012 and $2,080 at December 31, 2011) Total investment securities Loans held for sale Loans, net of unearned income Less: Allowance for loan losses Net loans Accrued interest receivable Premises and equipment, net Other real estate owned (OREO) Restricted stock, at cost Bank owned life insurance (BOLI) Other assets Total Assets $ $ Liabilities and Equity Liabilities Deposits Noninterest-bearing deposits $ $ Interest-bearing deposits Total deposits FHLB borrowings Other borrowed funds Subordinated debentures Accrued interest payable Other liabilities Total liabilities Equity Preferred stock, cumulative perpetual, $1,000 liquidation value; authorized 1,000,000 shares; Issued: 16,288 shares at March 31, 2012 and December 31, 2011 Common stock, $.10 par value; authorized 10,000,000 shares; Issued: 5,097,078 shares at March 31, 2012 and December 31, 2011 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, 210,900 shares at March 31, 2012 and December 31, 2011, at cost ) ) Total shareholders’ equity Noncontrolling (minority) interest in consolidated subsidiaries ) 49 Total equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements 2 Parke Bancorp Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF INCOME (unaudited) For the three months ended March31, (in thousands except share data) Interest income: Interest and fees on loans $ $ Interest and dividends on investments Interest on federal funds sold and cash equivalents 54 22 Total interest income Interest expense: Interest on deposits Interest on borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income (loss) Loan fees 54 64 Net income from BOLI 45 44 Service fees on deposit accounts 50 55 Gain on sale of SBA loans Other than temporary impairment losses ) ) Portion of loss recognized in other comprehensive income (OCI) (before taxes) 12 27 Net impairment losses recognized in earnings - ) (Gain) loss on sale of real estate ) 52 Other miscellaneous income 52 Total noninterest income Noninterest expense Compensation and benefits Professional services Occupancy and equipment Data processing 94 FDIC Insurance OREO expense 96 Other operating expense Total noninterest expense Income before income tax expense Income tax expense Net income attributable to Company and noncontrolling (minority) interests interests Net income attributable to noncontrolling (minority) interests ) ) Net income attributable to Company Preferred stock dividend and discount accretion Net income available to common shareholders $ $ Earnings per common share Basic $ $ Diluted $ $ Weighted average shares outstanding Basic Diluted See accompanying notes to consolidated financial statements 3 Parke Bancorp Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (unaudited) For the three months ended March31, (in thousands) Net income attributable to Company Other comprehensive income net of tax: $ $ Unrealized gains (losses) on securities: Non-credit unrealized (losses) gains on securities with OTTI ) 4 Net unrealized gains (losses) on securities without OTTI 15 ) Total unrealized gains (losses) on securities 3 ) Pension liability adjustments 4 11 Total other comprehensive income (loss) 7 ) Total comprehensive income $ $ See accompanying notes to consolidated financial statements 4 Parke Bancorp, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF CHANGE IN TOTAL EQUITY (unaudited) Preferred Stock Shares of Common Stock Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income Treasury Stock Total Shareholders’ Equity Non-Controlling (Minority) Interest Total Equity (In thousands except share numbers) Balance, December 31, 2011 $ 49 $ Capital withdrawals by noncontrolling (minority) interest Comprehensive income: Net income Non-credit unrealized losses on securities with OTTI, net of taxes Net unrealized gains on securities without OTTI, net of taxes 15 15 15 Pension liability adjustments, net of taxes 4 4 4 Total comprehensive income Dividend on preferred stock (5% annually) Accretion of discount on preferred stock 48 — — Balance, March 31, 2012 $ See accompanying notes to consolidated financial statements 5 Parke Bancorp Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the three months ended March 31, (in thousands) Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 92 91 Provision for loan losses Bank owned life insurance ) ) Supplemental executive retirement plan expense 34 Gain on sale of SBA loans ) ) SBA loans originated for sale ) ) Proceeds from sale of SBA loans originated for sale (Gain) loss on sale of other real estate owned 89 ) Other than temporary decline in value of investments 0 ) Net accretion of purchase premiums and discounts on securities (6
